DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In the specification, on page 1, paragraph 0001, line 2, after the phrase “The present application is a continuation of U.S. Patent Application No. 16/097,773, filed October 30, 2018,” insert – now U.S. Patent No. 11, 141,687 B2 --.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,141,687 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the same subject matter which is a filter element including first filter media, second filter media, a frame, and a seal member, wherein the frame is coupled to the first filter media and the second filter media, the frame securing the first filter media and the second filter media into a V-shape, and the seal member is attached to and extends from the frame. The seal member includes a U-shaped channel structured to receive a ridge of a housing when the filter element is installed in the housing. The seal member is structured to form a seal between the filter element and the housing when the filter element is installed in the housing. 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Loken et al (2014/0034565 A1) in view of Wagner et al (2015/0013293 A1).
8.	Regarding Claim 16, Loken discloses a method of installation a filtration comprising the step of positioning and a filter element within the housing (para [0015], [0016], cartridge frames are in installed condition in the inserted position.), the filter element comprising: first filter media; second filter media (Fig. 4; para [0015], cartridge frames, 24 and 26.); and a frame coupled to the first filter media and the second filter media (Figs. 4, 9; para [0014], carrier frame, 22, into which the cartridge frames, 24 and 26, are inserted.); wherein the keyway interfaces with the filter element to facilitate positioning of the filter element within the housing (Fig. 5; para [0016]-[0018], guide track channels, 40 and 42, that engage frames, 24 and 26... keyholes, 80 and 84, to lock first and second cartridge frames.); and the step of engaging a seal member attached to and extending from the frame (Fig. 4; para [0015], sealing interfaces, 44 46 48 and 50.), the seal member including a shaped structure to receive a ridge of a housing when the filter element is installed in the housing (para [0015], wedge -shaped compressive sealing relation.), the seal member structured to form a seal between the filter element and the housing when the filter element is installed in the housing (para [0015], [0016], cartridge frames are in installed condition in the inserted position that are guided along guide track channels that engage the cartridge frame in wedge-shape compressive sealing relation.).  Loken further discloses the filter element wherein the frame secures the first filter media and the second filter media into a V-shape (Fig. 4; para [0014], V-shaped filter, 22.); and wherein the frame comprises: a first frame member coupled to a first end of the first filter media and a first end of the second filter media (para [0014], first cartridge frame, 24.); and a second frame member coupled to a second end of the first filter media (para [0014], second cartridge frame, 26.), opposite the first end of the first filter media, and a second end of the second filter media, opposite the first end of the second filter media (para [0014], frames, 24 and 26, form V-shape of filter element, 22.).  Loken et al do not disclose the step of installing a cover onto the housing.  Wagner discloses the filtration system further comprising a cover removably coupled to the housing, the cover configured to selectively cover the filter element within the housing, the cover compressing the seal member such that a seal is formed between the filter element, the housing, and the cover (Figs. 6-9; para [0035], sealing lip, 7, sealing element, 4, cover, 14.).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a cover as taught by Wagner in the method of installation a filter element of Loken et al in order to facilitate snug-fit configuration of a filter element within the housing to insure no air leakage around the filter.
9.	Regarding to claim 17, Loken et al do not specifically disclose the shaped structure is a U-shaped channel structure.  Wagner discloses filter element (para [0005]), comprising a seal member having a U-shape channel structure for sealing a frame coupled to a filter media element (Fig. 2; para [0032], U -shaped sealing section, 6, of sealing element, 4, frame, 3, and filter medium, 2.). To a person of ordinary skill in the art, it would have been obvious to substitute a U-shape channel structure as taught by Wagner for use in the filter element as in Loken in order to ensure a reduction in forces when emplacing and closing the housing cover on the filter housing for secure connection of the sealing element to the filter element (Wagner: para [0004]), because Loken and Wagner are directed towards filter elements comprising frames and a seal member.    
10.	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Loken (2014/0034565 A1) in view of Wagner et al (2015/0013293 A1), as applied supra, and further in view of either the European Patent (WO 00/74818 A1) or Olson et al (3,383,841).
11.	Claims 18-20 differ from the disclosure of Loken/Wagner et al in that the frame is connected to 2 filter mediums.  The European reference discloses a filter bank of an air cleaner (1) comprising a filter enclosure (20), a first filter panel (97) and a second filter panel (98) flexibly joined along respective proximal ends of the first filter panel (97) and the second filter panel (98) by a living hinge (see 512 in Fig. 36), a first sealing gasket (544) extending along a distal end of the first filter panel (97) and forming a first air seal within the filter enclosure (20), a second sealing gasket (544) extending along a distal end of the second filter panel (98) and forming a second air seal within the filter enclosure (20), a third sealing gasket (510) extending along the living hinge, and a pivoting sealing rail (or lift mechanism 280, see Fig. 22) that pivots within the filter enclosure (20) to form a third air seal against the third sealing gasket extending along the living hinge (512 in Fig. 36).  Olson et al disclose a filter bank (10) comprising a filter enclosure (see Fig. 1), a first sealing channel (65 in Fig. 4) within the filter enclosure, a second sealing channel (65) within the filter enclosure, a first filter panel (51) and a second filter panel (52) flexibly joined along respective proximal ends of the first filter panel including a first distal flanged end (55) located within the first sealing channel, and the second filter panel including a second distal flanged end (55) located within the second sealing channel, a first sealing gasket (55) extending along a distal end of the first filter panel and forming a first air seal within the first sealing channel, a second sealing gasket (55) extending along a distal end of the second filter panel and forming a second air seal within the second sealing channel, a third sealing gasket (56) extending along the living hinge and forming a third air seal within the filter enclosure.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the frame of Loken/Wagner et al to connect to 2 filter mediums as taught by either the European Patent (WO 00/74818 A1) or Olson et al (3,383,841) so that the filtering assembly would be easily mounted into the filtering apparatus without being hindered by 2 separated frames.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        October 02, 2022